                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                OXFORD DIVISION

 NAPOLEON L. EDWARDS                                                                PETITIONER

 V.                                                                 NO. 3:17-CV-176-DMB-JMV

 MARSHALL COUNTY
 CORRECITONAL FACILITY, et al.                                                   RESPONDENTS


                                   ORDER OF DISMISSAL

       Before the Court for consideration is the Report and Recommendation of United States

Magistrate Judge Jane M. Virden regarding Napoleon L. Edwards’ petition for writ of habeas

corpus. Doc. #14.

                                               I
                                       Procedural History

       On or about September 8, 2017, Napoleon L. Edwards filed a “Brief” in this Court which,

although less than clear, appears to be a challenge two Rule Violation Reports (“RVRs”) issued to

him while a prisoner at the Marshall County Correctional Facility. Doc. #1. After being directed

to respond, the respondents filed a motion to dismiss on July 9, 2018. Docs. #7, #12. The motion

argues that Edwards’ claims should be dismissed as procedurally defaulted or for failure to

exhaust. Id. at 9–14.

       On November 19, 2018, United States Magistrate Judge Jane M. Virden issued a Report

and Recommendation (“R&R”) which recommends that this action be treated as a petition for writ

of habeas corpus under 28 U.S.C. § 2241 and dismissed for lack of subject matter jurisdiction or,

in the alternative, for failure to state a claim. Doc. #14 at 11. Specifically, Judge Virden found

that Edwards’ petition did not implicate the jurisdiction of § 2241 because it would not impact the
fact or duration of his confinement. Id. at 10. The R&R also recommends that the motion to

dismiss be granted. Id. at 1.

         Edwards filed objections to the R&R on or about December 4, 2018. Doc. #16. The

respondents responded to Edwards’ objections on December 20, 2018. Doc. #17.

                                                       II
                                                     Analysis

         Under 28 U.S.C § 636(b)(1), “[a] judge of the court shall make a de novo determination of

those portions of the report … to which objection is made.” “[W]here there is no objection, the

Court need only determine whether the report and recommendation is clearly erroneous or contrary

to law.” United States v. Alaniz, 278 F.Supp.3d 944, 948 (S.D. Tex. 2017) (citing United States v.

Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989)).

         Although Edwards asserts three independent objections, only one relates to the R&R’s

conclusion that this Court lacks jurisdiction.1 See generally Doc. #16. This objection argues that

because the Mississippi Supreme Court rejected the appeal related to Edwards’ RVRs, he is

entitled “to proceed with the next higher court which in this case is the Mississippi Northern

District Court (Oxford Division).” Id. at 6. Edwards’ argument confuses the requirement of

exhaustion of state remedies with the separate rule that a § 2241 petition falls outside this Court’s

jurisdiction if the petition would not impact the fact or duration of the petitioner’s confinement.

Henrikson v. Guzik, 249 F.3d 395, 397 n.4 (5th Cir. 2001) (“[B]ecause Henrikson is not

challenging the fact or duration of his confinement, subject matter jurisdiction is not present under

§ 2241.”). Because there is no indication the RVRs at issue here would impact the fact or duration




1
  Edwards also asserts an objection to the R&R’s recitation of the facts and procedural history of the case and to the
conclusion that he failed to state a constitutional claim. See Doc. #16.
                                                          2
of Edwards’ confinement,2 this Court finds Judge Virden properly concluded that this Court lacks

jurisdiction over Edwards’ petition. The R&R will be adopted in this regard.

        Having reached this conclusion, the Court declines to “tread[] in to the waters of

hypothetical jurisdiction” by considering the R&R’s alternative holding that Edwards’ petition

fails to state a claim. Johnson v. United Airlines, Inc., No. 17-c-8858, 2019 WL 1239723, at *3

(N.D. Ill. Mar. 18, 2019) (internal quotation marks omitted); see Staggs v. U.S. ex rel. Dep’t of

Health & Human Servs., 425 F.3d 881, 884 n.2 (10th Cir. 2005) (declining to consider alternative

grounds for affirmance based on rejection of doctrine of hypothetical jurisdiction). Accordingly,

the Court declines to adopt the R&R’s conclusion that Edwards’ petition fails to state a claim and

the related recommendation that the motion to dismiss (which does not seek dismissal for lack of

jurisdiction) be granted.

                                                 III
                                              Conclusion

        The Report and Recommendation [14] is ADOPTED in Part and REJECTED in Part.

The R&R is ADOPTED to the extent it recommends that Edwards’ petition be dismissed for lack

of jurisdiction. The R&R is REJECTED to the extent it sets forth an alternative holding and to the

extent it recommends that the motion to dismiss [12] be granted. Rather, the motion to dismiss

[12] is DENIED as moot. Edwards’ petition is DISMISSED for lack of jurisdiction.

        SO ORDERED, this 22nd day of March, 2019.

                                                         /s/Debra M. Brown
                                                         UNITED STATES DISTRICT JUDGE




2
  Beyond the 210-day loss of privileges imposed on him based on the RVRs, the only consequence of the RVRs
alleged by Edwards in his objection is that he lost a job in the laundry room. See Doc. #16 at 10.
                                                    3
